This is an appeal by Prairie Pipe Line Company, a corporation, et al. against the excise board of Pottawatomie county from a judgment of the Court of Tax Review.
There is only one question involved in this appeal, and that is: Can a tax levy be made to pay interest on a judgment against a municipality which has been prepaid with money belonging to the sinking fund of that municipality. The Court of Tax Review held that interest should be included, which is the holding assigned as error herein.
Section 5919, O. S. 1931, provides:
"Such sinking fund shall be used:
"First. For the payment of interest coupons as they fall due.
"Second. For the payment of bonds falling due if any such there be, and,
"Third. For the payment of judgments against the municipality, if any there be; provided, that when any sinking fund has been used or may hereafter be used to pay judgments as herein provided, that notwithstanding the fact that such judgment or judgments have been paid with such sinking fund, it shall be the duty of the proper officers to make the levies to pay such judgments the same as if the same had not been paid out of such sinking fund, and when so levied and collected the same shall be turned into the sinking fund out of which such judgment or judgments was paid."
In the case of Protest of St. Louis-S. F. Ry. Co.,166 Okla. 50, 26 P.2d 212, the court was dealing with a similar situation relating to county sinking funds, and determined said question contrary to the contention of plaintiff in error. No reason is suggested, and we know of none, why said decision is not controlling herein.
The judgment of the Court of Tax Review is affirmed.
CULLISON, V. C. J., and SWINDALL, ANDREWS, McNEILL, and BUSBY, JJ., concur. RILEY, C. J., and BAYLESS and WELCH, JJ., absent.